







Exhibit 10.5
 
cognizantlogoa01.jpg [cognizantlogoa01.jpg]
Cognizant
500 Frank W. Burr Blvd.
Teaneck, NJ 07666
USA
Phone: 201-801-0233

February 1, 2019




Re:    Amendment to Employment Agreement

Dear Francisco D’Souza:
Cognizant Technology Solutions Corporation (the “Company”) desires to make
certain changes to the Amended and Restated Executive Employment and
Non-Disclosure Non-Competition, and Invention Assignment Agreement entered into
between you and the Company (your “Employment Agreement”), and to grant you
certain new equity awards, in each case as provided herein. Capitalized terms
used but not defined in this letter agreement (this “Letter Agreement”) shall
have the meanings set forth in your Employment Agreement except as otherwise
provided herein. You and the Company agree as follows:
 
1.     Transition; Advisor Role.


(a)    Executive Vice Chairman. On April 1, 2019 (the “Transition Start Date”),
you shall cease to serve as Chief Executive Officer of the Company and shall
commence serving as an advisor to the new Chief Executive Officer with the title
of “Executive Vice Chairman”. You shall serve as Executive Vice Chairman during
the period beginning on the Transition Start Date and ending on June 30, 2019
(the “Scheduled Transition Period End Date”), subject to earlier termination by
either party (the period from the Transition Start Date through your Termination
Date (whether on the Scheduled Transition Period End Date or earlier), the
“Transition Period”). By mutual agreement in writing, the parties may extend the
Scheduled Transition Period End Date.


(b)    Commitment and Duties. The Board of Directors of the Company (the
“Board”) views your serving in such role as Executive Vice Chairman during the
Transition Period as integral to the successful transition of the Company’s
leadership. In such role you shall be a mentor and resource for the new Chief
Executive Officer and help facilitate the transition in leadership, with duties
as set forth on Exhibit A and as reasonably requested by the Board. For the
avoidance of doubt, your duties will be as a mentor and resource and will not be
operational in nature. During the Transition Period, you shall report to and be
accountable to the Board and shall make substantially all of your business time
available to perform your duties (subject to the last sentence of this
paragraph). You shall perform your duties as Executive Vice Chairman at the
Company’s business premises in Teaneck, New Jersey, and you shall be expected to
engage in a reasonable amount of business travel for the Company, consistent
with your role. The mode of transportation for any such business travel shall be
consistent with the mode you were permitted to use as Chief Executive Officer.
During the Transition Period, you shall be permitted to continue to use the
services of your Executive Assistant and Chief of Staff. Notwithstanding the
above, you may continue to engage in outside activities consistent with past
practice (including being a board member) that have previously been approved by
the Company.







--------------------------------------------------------------------------------

    


(c)     Termination. At the end of the Transition Period, you shall cease to be
Executive Vice Chairman, an executive officer or an employee of the Company. You
acknowledge that you shall not have Good Reason to terminate your employment as
a result of the changes to your title, role and compensation effected under this
Letter Agreement from those set forth in your Employment Agreement, and the
termination of your employment on the Scheduled Transition Period End Date shall
not constitute a termination by the Company without Cause or otherwise result in
any entitlement to severance payments or benefits under your Employment
Agreement except as provided herein.


(d)    Board Position. The Board, subject to its fiduciary duties to the
Company’s stockholders, agrees that it will nominate and recommend you for
election to the Board at the Company’s 2019 annual stockholders meeting and, if
you are elected to the Board by the Company’s stockholders, you will continue to
have the position of “Vice Chairman” of the Board (which is a non-executive
position) through the Company’s 2020 annual stockholders meeting. If you and the
Company agree that you should serve on the Board following the Company’s 2020
annual stockholders meeting, the Board, subject to its fiduciary duties to the
Company’s stockholders, will nominate and recommend you for election to the
Board at the applicable future annual stockholders meetings and, if mutually
agreed between you and the Company, you will have the position of Vice Chairman
of the Board in any such year for which you are so elected by the Board. As a
Board member after your employment with the Company has ended, you will be
entitled to the standard package of compensation and benefits afforded the other
non-employee Board members.


(e)    Post Termination. After your employment with the Company has ended (i)
you will be granted access to, and will be entitled to retain, emails and other
information that are not Company-related as well as to your contact and address
lists and (ii) you will be permitted to continue to use the services of your
Executive Assistant on a part-time basis through December 31, 2019.


2.    Cash Compensation.


(a)    For 2018. For 2018, you will be paid your 2018 annual incentive
compensation based on actual 2018 performance, determined in accordance with the
terms of the annual incentive compensation plan and paid at the normally
scheduled time for payment of annual cash incentive compensation for 2018.


(b)    For 2019. For 2019, (i) you shall continue to receive an annual base
salary of $750,000 (which shall be prorated to $375,000 based on the Scheduled
Transition Period End Date) and (ii) your annual incentive compensation target
will remain at $1,500,000 (which shall be prorated to $750,000 based on the
Scheduled Transition Period End Date), and you will be paid annual incentive
compensation at the targeted level without regard to any performance goals,
subject in the case of both clause (i) and (ii) to your continued employment
through the Scheduled Transition Period End Date (except as provided in Section
4(b)). The prorated incentive compensation amount provided for in clause (ii) of
the preceding sentence will be paid on the first normal payroll payment date
following the Scheduled Transition Period End Date (provided that if such amount
is paid pursuant to Section 4(b), the payment timing will be as set forth in
Section 4(b)).


3.    Equity Awards.


(a)    New Award. For 2019, the Company shall grant to you in the first quarter
of 2019, at such time as the annual equity awards are made to other executive
officers, an award of restricted stock units with a grant-date value of
$6,000,000 (the “New Award”). Of the New Award, 25% will vest on March 31, 2019
and the remaining portion shall vest on June 30, 2019, in each case subject to
your continued employment through the applicable vesting date (subject to
Section 4(c)); provided that the New Award shall be settled in four successive
equal quarterly installments on March 31, 2019, June 30, 2019, September 30,
2019 and December



















--------------------------------------------------------------------------------

    


31, 2019. The New Award shall otherwise be subject to the Company’s 2017
Incentive Award Plan and an award agreement issued thereunder and shall be in
lieu of any other equity compensation grants to you for 2019.


(b)    Existing Awards. In addition, notwithstanding anything to the contrary in
your Employment Agreement or the award agreements governing your currently
outstanding Equity Awards, if you remain employed by the Company through the
Scheduled Transition Period End Date, and provided that you or your estate
executes and does not revoke the release in the form attached as Exhibit B (the
“Release”) and the Release first becoming effective as provided in Section 5,
any of your currently outstanding Equity Awards (for the avoidance of doubt, not
including the New Award) that remain unvested as of the Scheduled Transition
Period End Date shall vest and be settled on the first date after the date the
Release becomes effective (but for clarity, shall remain outstanding following
termination and vest upon Release effectiveness); provided that any performance
stock units shall remain subject to the applicable performance-vesting criteria
for the applicable performance periods and shall be settled only after
performance is determined but in no event following March 15 of the calendar
year following the conclusion of the performance period. Except as otherwise
provided herein, your currently outstanding Equity Awards shall continue to be
governed by the terms of the applicable award agreements. For the avoidance of
doubt, other than as may be required by Section 4, the vesting and settlement of
Equity Awards that otherwise vest or settle before the Scheduled Transition
Period End Date shall not be subject to the requirement that the Release be
executed or become effective.




4.     Early Termination. In the event you experience an Involuntary Termination
(including, for the avoidance of doubt, a resignation for Good Reason that is
deemed an Involuntary Termination under Section 10 of your Employment Agreement
and a termination without Cause), or your employment with the Company is
terminated due to your death or Disability, in each case prior to the Scheduled
Transition Period End Date, you will be entitled to the payments and benefits
described below, provided that you or your estate executes and does not revoke
the Release and the Release first becoming effective as provided in Section 5:


(a)     Base Salary. The Company shall, for the period beginning on your
Termination Date and ending on the Scheduled Transition Period End Date,
continue to pay to you your base salary that would otherwise have been paid had
you remained employed through the Scheduled Transition Period End Date, in
regular installments in accordance with the Company’s normal payroll practices
over the remainder of the period through the Scheduled Transition Period End
Date, commencing on or as soon as practicable after the date the Release becomes
effective and within 35 days following your Termination Date. Any payments
deferred before the Release becomes effective shall be paid on the first payment
date.
    
(b)    Annual Incentive. The Company shall provide you with a cash payment equal
to your target annual cash incentive compensation for the year in which your
termination occurs. Payment will be made in a lump sum payment on or as soon as
practicable after the date the Release becomes effective and within 35 days
following your Termination Date.


(c)     Acceleration of Vesting. Notwithstanding Section 3 above, all of your
Equity Awards that are outstanding as of the Termination Date (including the New
Award) shall become fully time-vested and be settled on the first date after the
date the Release becomes effective (provided that any performance stock units
shall remain subject to the applicable performance-vesting criteria for the
applicable performance periods and shall be settled only after performance is
determined but in no event following March 15 of the calendar year following the
conclusion of the performance period); provided that if any such Involuntary
Termination becomes effective coincident with, or within the 12-month period
immediately after,



















--------------------------------------------------------------------------------

    


the first occurrence of a Change in Control following the date of this Letter
Agreement, or if your employment is terminated due to your death, with respect
to any outstanding performance stock units with respect to which the applicable
performance period has not expired on or before your Termination Date, the
Company shall pro-rate the performance objective(s) for the portion of the
performance period that has transpired up to the date of closing of the Change
in Control (in the case of an Involuntary Termination coincident with, or within
the 12-month period immediately after, a Change in Control) or your Termination
Date (in the case of your death), respectively, make a good faith determination
of the level of achievement of such pro-rated performance objective as of such
date, and treat as fully vested a proportionate amount of such Equity Award that
corresponds with the level of achievement of the pro-rated performance
objective. For the avoidance of doubt, the vesting and settlement of Equity
Awards that otherwise vest or settle before the Termination Date shall not be
subject to the requirement that the Release be executed or become effective.


For the avoidance of doubt, Section 32 of the Employment Agreement shall apply
to the payments and benefits provided under this Letter Agreement.


Notwithstanding anything to the contrary in your Employment Agreement, for
purposes of this Letter Agreement, the Company shall not have Cause to terminate
your employment under clause (ii), (iii) or (vi) of such definition unless the
applicable event described in such clause continues beyond 30 days after the
Company has provided you written notice of such event (to the extent that, in
the reasonable judgment of the Board, such failure or breach can be cured by
you).


In addition, in the event of any termination of employment, you shall receive
any amounts earned, accrued and owing but not yet paid to you as of your
Termination Date and any benefits accrued and earned in accordance with the
terms of any applicable benefit plans and programs of the Company, in each case
not conditioned upon the Release becoming effective unless the applicable
benefit plan or program provides otherwise.


The severance payments benefits provided for in this Section 4 shall be in lieu
of any severance payments or benefits provided under Sections 9, 10, 11 and 12
of your Employment Agreement.


5.    Release. To be entitled to the payments and benefits described in Section
3 or Section 4, you or, in the event of your death or Disability, your legal
representative must execute and deliver to the Company the Release on or before
the last day of the minimum required waiver consideration period provided under
the Age Discrimination in Employment Act or other applicable law or such later
date specified in Section 2 of the Release. If you timely deliver an executed
Release to the Company, and you do not revoke the Release during the minimum
revocation period required under applicable law, if any, then the Release shall
become effective (whether or not the Company has signed it) and the payments and
benefits described in Section 3 or Section 4, as applicable, shall be paid or
commence being paid, as specified in this Agreement, subject to any delay
required pursuant to Section 32(b) of the Employment Agreement. For the
avoidance of doubt, the vesting and settlement of Equity Awards (including any
installment of the New Award) that otherwise vest or settle before the
Termination Date shall not be subject to the requirement that the Release be
executed or become effective.


6.    Restrictive Covenants. Notwithstanding anything in this Letter Agreement
to the contrary, Sections 19, 20 and 21(b) of your Employment Agreement shall
remain in full force and effect pursuant to the terms thereof. Section 21(a) of
your Employment Agreement is hereby replaced with the following:


“Non-Compete.



















--------------------------------------------------------------------------------

    


(i) During the period from the date hereof to the end of the Transition Period,
except with the prior written consent of the Company, Employee shall not
directly or indirectly own, control, finance or participate in the ownership,
control or financing of, or be employed by or provide services to, any
Competitor.
(ii) During the nine (9) month period immediately following the end of the
Transition Period, except with the prior written consent of the Company,
Employee shall not directly or indirectly own, control, finance or participate
in the ownership, control or financing of, or be employed by or provide services
to, International Business Machines Corporation, Accenture LTD, Cap Gemini S.A.,
Tata Consultancy Services, Infosys Limited, Wipro Limited, HCL Technologies
Limited or DXC Technology Company (the “Specified Companies”).
(iii)    Competitor; Territory. For the purposes of this Agreement, a
“Competitor” is defined as a person, business or enterprise (including divisions
of persons, businesses and enterprises) that directly or indirectly engages in
services of the type conducted, offered or provided by the Company (the
“Restricted Business”) in the Territory. Without limiting the foregoing, for
purposes of this Agreement, each Specified Company shall constitute a
“Competitor.” For purposes of this Agreement, “Territory” is defined as the
territory or territories within which Employee actually worked, or in respect of
which Employee was involved in providing services, during the twelve (12) month
period prior to Employee’s Termination Date.


Non-Solicitation.
(i) During the period from the date hereof to the end of the Transition Period,
except with the prior written consent of the Company, Employee shall not
directly or indirectly (A) solicit, entice, induce, cause, encourage or recruit
any part-time or full-time employee, representative, consultant, customer,
subscriber or supplier of the Company or its subsidiaries to work for, provide
services to or do business with a third party other than the Company or its
subsidiaries or engage in any activity that would cause any such person to
violate any agreement with the Company or its subsidiaries or otherwise
terminate or change its relationship with the Company or its subsidiaries or (B)
hire on behalf of any such third party any current or former part-time or
full-time employee, representative or consultant of the Company or its
subsidiaries who was employed or engaged by the Company or its subsidiaries at
any time during the nine (9) month period prior to Employee’s Termination Date
or who thereafter becomes employed or engaged by the Company or its
subsidiaries.
(ii) During the nine (9) month period immediately following the end of the
Transition Period (the last day of such nine (9) month period, the “Nine-Month
Date”), except with the prior written consent of the Company, Employee shall not
directly or indirectly (A) on behalf of any Specified Company, solicit, entice,
induce, cause, encourage or recruit any part-time or full-time employee,
representative, consultant, customer, subscriber or supplier of the Company or
its subsidiaries to work for, provide services to or do business with any
Specified Company or engage in any activity on behalf of any Specified Company
that would cause such person to violate any agreement with the Company or its
subsidiaries or to otherwise terminate or change its relationship with the
Company or its subsidiaries, (B) on behalf of any Specified Company, hire any
current or former part-time or full-time employee, representative or consultant
of the Company or its subsidiaries who was employed or engaged by the Company or
its subsidiaries at any time during the nine (9) month period prior to
Employee’s Termination Date or who thereafter becomes employed or engaged by the
Company or its subsidiaries, (C) solicit, entice, induce, cause, encourage or
recruit any part-time or full-time employee



















--------------------------------------------------------------------------------

    


of the Company or its subsidiaries whose position is at such time at the level
of vice-president or above to work for or provide services to any other third
party or engage in any activity on behalf of any other third party that would
cause any such employee to violate any agreement with the Company or its
subsidiaries or otherwise to terminate or change his or her relationship with
the Company or its subsidiaries, or (D) hire on behalf of any other third party
any current or former part-time or full-time employee who was employed by the
Company or its subsidiaries in a position at the level of vice-president or
above at any time during the nine (9) month period prior to Employee’s
Termination Date or who thereafter becomes employed by the Company or its
subsidiaries at the level of vice president or above. Clauses (C) and (D) shall
not apply to any person whose employment is terminated by the Company or any
person who accepts a voluntary separation package offered by the Company.
Notwithstanding the foregoing: (i) general solicitations that are directed
toward a pool of potential applicants in the marketplace and not targeted to
specific persons (such as an internet job posting or newspaper advertisement)
shall not be prohibited for purposes of this Agreement; provided, however, that
this sentence shall not serve as an exception to any prohibition on hiring set
forth in this Agreement, and (ii) clauses (C) and (D) in the paragraph above
shall not prohibit any solicitation or hiring of any person or any related acts
if Employee does not have direct knowledge of such or if Employee has no
knowledge that such person is covered by clause (C) or (D) or, in the case of
indirect actions by Employee, if Employee is not in a control position at the
applicable third party.”
In addition, Attachment B to your Employment Agreement, and the words “except
for revisions or additions to Attachment B, which may be unilaterally modified
by the Company upon written notice to Employee” in Section 28 of your Employment
Agreement, are hereby deleted in their entirety.


7.     Clawback.


(a)    Notwithstanding anything in this Letter Agreement to the contrary, you
acknowledge and agree that the payments and benefits provided herein are being
provided by the Company to you, among other things, as additional consideration
for the post-employment restrictive covenants in Section 21 of your Employment
Agreement, as revised by this Letter Agreement, the adequacy and sufficiency of
which you expressly acknowledge. You hereby agree that if you violate any
provision(s) of Section 21 as so revised, then, in addition to any remedies set
forth in your Employment Agreement (as modified by Section 7(b) below) (A) the
Company may immediately cease payment of all or any portion of the payments
provided pursuant to Section 4(a) and (b) above, (B) at any time prior to the
first-year anniversary of the Nine-Month Date, the Company shall have the right
to cause you to forfeit (i) any Equity Awards to the extent the vesting of which
was accelerated pursuant to this Letter Agreement, (ii) any New Award, and (iii)
any shares of common stock of the Company you shall have received with respect
to such New Award or such accelerated portion of the Equity Awards, in each case
without payment therefor, and (C) you shall also be required to pay to the
Company, immediately upon demand therefor at any time prior to the first-year
anniversary of the Nine-Month Date, the amount of any profits realized by you
from the sale of any such shares of common stock. Any amount of profits that
remains unpaid after such demand shall accrue interest at the prime rate (as
published in The Wall Street Journal as of the date of demand) per year,
compounded at the end of each calendar quarter, until paid. Any amounts owed by
the Company to Employee pursuant to this Agreement (including Equity Awards, as
valued on the date when due pursuant to this Agreement) that are not paid when
so due shall accrue interest at the prime rate (as published in The Wall Street
Journal as of the date of demand) per year, compounded at the end of each
calendar quarter, until paid.



















--------------------------------------------------------------------------------

    




(b)    Section 23(b) of your Employment Agreement is hereby deleted in its
entirety.


8.    Withholding. All payments and awards under or contemplated by this
Agreement shall be made subject to applicable tax withholding, and the Company
shall withhold from any payments under this Agreement or your Employment
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. You shall bear
all expense of, and be solely responsible for, all federal, state, local or
foreign taxes due with respect to any payment or awards received under this
Agreement, including, without limitation, any excise tax imposed by Section 4999
of the Code.


9.    Construction. This Letter Agreement shall be administered, interpreted and
enforced under the internal laws of the State of New Jersey, without regard to
the principles of conflicts of law thereof, or principles of conflicts of law of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of New Jersey.


10.     Entire Agreement; Assignment. Except as expressly modified hereby or as
specifically provided herein, your Employment Agreement shall remain in full
force and effect following the date hereof pursuant to its current terms. This
Letter Agreement, together with your Employment Agreement (as modified hereby),
represent the entire agreement with respect to the subject matter hereof and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, that may have related to the subject
matter hereof. This Letter Agreement and all of the provisions hereof shall be
binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees); provided that you may not assign any
of your rights or delegate any of your duties or obligations hereunder without
the prior written consent of the Company.


[signature page follows]





















--------------------------------------------------------------------------------


 


Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to the Company. The other copy is for your files. By signing below, you
acknowledge and agree that you have not received legal or tax advice from the
Company with respect to this Letter Agreement; have had an opportunity to
consult with your own tax counsel as to the U.S. federal, state, local and
foreign tax consequences of this Letter Agreement; have had an opportunity to
consult with your own independent legal counsel regarding your rights and
obligations under this Letter Agreement; have carefully read this Letter
Agreement in its entirety; fully understand and agree to its terms and
provisions; and intend and agree that it be final and legally binding on you and
the Company. This Letter Agreement may not be modified, amended, or terminated
except by an instrument in writing, signed by you and a duly authorized officer
of the Company. This Letter Agreement may be executed in several counterparts.


                        
Very truly yours,


 
 
COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
 
 
 
/s/ James P. Lennox
By:
James P. Lennox
Its:
Chief People Officer





Agreed and Accepted as of the first date set forth above:
/s/ Francisco D'Souza
Francisco D'Souza
 
 



Letter Agreement Regarding Amendment to Employment Agreement



--------------------------------------------------------------------------------





Exhibit A
Your duties will include the following, as reasonably requested by the Board:
- Provide the new Chief Executive Officer contextual and historical insights on
strategy, management team, culture and other Company matters as requested
- Provide advice relating to the Company as to matters of which you have special
knowledge from your role as former Chief Executive Officer
- Work with the Company’s management team to ensure the orderly transition of
the Chief Executive Officer duties, with specific emphasis on key clients and
partners, investors, the executive team and employees, industry analysts and
other important constituencies
- Assist with strategic projects, including contemplated mergers and
acquisitions, as requested by the new Chief Executive Officer
- Attend key client management meetings jointly with the new Chief Executive
Officer
- Create a calendar of transition milestones for the new Chief Executive Officer
and the Board









--------------------------------------------------------------------------------







Exhibit B


COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
RELEASE
WHEREAS, Francisco D’Souza (hereinafter “EMPLOYEE”) and Cognizant Technology
Solutions Corporation (hereinafter “EMPLOYER”) (collectively, “the parties”) are
party to that certain Amended and Restated Executive Employment and
Non-Disclosure, Non-Competition, and Invention Assignment Agreement, dated as of
February 27, 2018 (the “Employment Agreement”), as amended by that certain
Letter Agreement, dated February 1, 2019 (the “Letter Agreement”; and the
Employment Agreement as so amended, the “Amended Employment Agreement”);
WHEREAS, EMPLOYEE’S employment with EMPLOYER has officially terminated effective
[_____] (the “Termination Date”);
WHEREAS, on [______], EMPLOYER presented this General Release (“Agreement”) to
EMPLOYEE for his consideration (the “Agreement Delivery Date”); and
WHEREAS, the parties have agreed to a separation package to ease EMPLOYEE’S
transition from EMPLOYER’S employment and to resolve any and all disputes
between them.
IT IS HEREBY AGREED by and between EMPLOYEE and EMPLOYER as follows:
1.If EMPLOYEE executes and does not revoke this Agreement by the end of the
Revocation Period (as defined in Section 13(c) below), then this Release shall
become effective (whether or not Employer shall have executed it) and EMPLOYER,
for and in consideration of the undertakings of EMPLOYEE set forth and
referenced herein, and intending to be legally bound, agrees to pay EMPLOYEE, at
the respective times specified therein, the payments and benefits set forth in
Section 3 or 4 of the Letter Agreement, as applicable, that have not yet been
paid and settled (the “Severance Benefits”).







--------------------------------------------------------------------------------





2.EMPLOYEE expressly acknowledges and agrees that he/she has 21 days to consider
this Agreement. If EMPLOYEE or, in the event of EMPLOYEE’S death or Disability,
EMPLOYEE’S representative, does not sign this Agreement within 28 days following
the Termination Date, or revokes this Agreement before the end of the Revocation
Period, then EMPLOYEE will not receive the Severance Benefits.
3.EMPLOYEE expressly agrees that EMPLOYEE has been paid all remuneration owed to
EMPLOYEE as a result of EMPLOYEE’s employment with EMPLOYER, or the termination
of that employment, including but not limited to any and all accrued salary,
vacation pay, bonus pay, profit sharing, stock options, stock, expenses,
termination benefits, accrued or unaccrued commissions, or any other
compensation, other than (A) the Severance Benefits (including the rights to
equity awards set forth in Section 3 and 4 of the Letter Agreement, as
applicable), (B) other rights under the Amended Employment Agreement that
survive termination of employment, (C) any unpaid salary from the most recent
payment period, and any unpaid expenses that have not yet been reimbursed, (D)
rights to indemnification and reimbursement for expenses provided in the
certificate of incorporation, by-laws, or insurance or corporate indemnification
policies or agreements of the Company, (E) any rights or benefits vested or
accrued on or prior to the Termination Date under any Company-sponsored
retirement or welfare benefit plan, and (F) any rights or claims relating to or
arising from under-withholding for taxes for New York City or New York State
(collectively, the “Retained Benefits”).
4.EMPLOYEE, on behalf of himself, and his heirs, executors, administrators,
and/or assigns, for and in consideration of the undertakings of EMPLOYER set
forth and referenced herein, and intending to be legally bound, does hereby
RELEASE AND FOREVER DISCHARGE EMPLOYER and its subsidiaries and its and their
officers, directors, shareholders, employees and agents, its and their
respective successors and assigns, heirs, executors, and administrators
(hereinafter referred to collectively as “Releasees”) of and from any and all
waivable actions and causes of action, suits, debts,







--------------------------------------------------------------------------------





claims, and demands whatsoever in law or in equity, which he/she ever had, now
has, or which his heirs, executors, or administrators may have, by reason of any
matter, cause or thing whatsoever, up to and including the date EMPLOYEE signs
this Agreement, including, without limitation, any claims arising from or
relating in any way to his employment relationship or the termination of his
employment relationship with EMPLOYER, including, but not limited to, any claims
which have been asserted, could have been asserted or could be asserted now or
in the future, including but not limited to, claims under the Civil Rights Act
of 1866, the Civil Rights Act of 1871, the Civil Rights Act of 1964, as amended
by the Civil Rights Act of 1991, the Americans With Disabilities Act of 1990,
the Equal Pay Act of 1934, the False Claims Act, the Fair Labor Standards Act,
the Sarbanes-Oxley Act of 2002, the Securities Act of 1933, the Securities
Exchange Act of 1934, the Rehabilitation Act of 1973, the Family and Medical
Leave Act of 1993, the Genetic Information Nondiscrimination Act of 2008, the
Worker Adjustment and Retraining Notification Act of 1988, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act of 1990, the Employee Retirement Income Security Act of 1974, the New York
State Human Rights Law, the New York City Human Rights Law, the New Jersey Law
Against Discrimination, the New Jersey Conscientious Employee Protection Act,
the New Jersey Family Leave Act, the New Jersey Wage Payment Law, the New Jersey
Wage and Hour Law, the New Jersey Equal Pay Act, retaliation claims under the
New Jersey Workers’ Compensation Law, as each may have been amended from time to
time, and any and all other federal, state, and local discrimination laws, and
claims for wrongful discharge, and any and all other federal, state or local
constitutional, statutory, regulatory, or common law claims, now or hereafter
recognized, including but not limited to, claims for economic loss, compensatory
damages, punitive damages, liquidated damages, attorneys’ fees, expenses and
costs; provided that shareholders, employees and agents of EMPLOYER and its
subsidiaries (and their respective successors and assigns, heirs, executors, and
administrators), in each case who are not also directors or officers of EMPLOYER
or any of its subsidiaries shall be released hereunder and shall be “Releasees”
only with respect to any claims of EMPLOYEE arising from or relating in any way
to his







--------------------------------------------------------------------------------





employment relationship or the termination of his employment relationship with
EMPLOYER (all of the foregoing claims so released against Releasees, the
“Released Claims”). For the purpose of implementing a full and complete release,
EMPLOYEE hereby expressly acknowledges that the Release set forth in this
Agreement is intended to include the discharge of all Released Claims which
EMPLOYEE does not know or suspect to exist at the time this Agreement is
effective. EMPLOYEE agrees and acknowledges that this is a knowing and voluntary
waiver. Notwithstanding any of the foregoing, EMPLOYEE does not, however, waive
or release any claims that arise after the date that EMPLOYEE executes this
Agreement nor the rights to the Retained Benefits.
5.EMPLOYEE represents that he/she does not have any lawsuits, claims, or charges
pending against any of the RELEASEES with respect to the Released Claims.
EMPLOYEE represents that he/she is not a Medicare beneficiary as of the time
he/she enters into this Agreement. To the extent that EMPLOYEE is a Medicare
beneficiary, EMPLOYEE agrees to contact a Human Resources representative of
EMPLOYER for further instruction. EMPLOYEE further acknowledges that EMPLOYEE
has not made any claims or allegations related to sexual harassment or sexual
abuse and none of the payments set forth in this Agreement are related to sexual
harassment or sexual abuse.
6.It is expressly agreed and understood that EMPLOYER does not have, and will
not have, any obligation to provide EMPLOYEE at any time after the Termination
Date with any payments, benefits, or consideration in connection with this
Agreement other than the Retained Benefits and as otherwise set forth herein.
7.EMPLOYEE hereby agrees and recognizes that as of the Termination Date his
employment relationship with EMPLOYER will be permanently and irrevocably
severed and that EMPLOYER has no obligation, contractual or otherwise, to hire,
rehire or re-employ him/her after such date and EMPLOYEE agrees not to seek
re-employment with EMPLOYER or its parents, subsidiaries, or affiliates.







--------------------------------------------------------------------------------





The foregoing, however, does not affect the EMPLOYER’S obligations under Section
1(d) of the Letter Agreement.
8.EMPLOYEE agrees and acknowledges that the agreement by EMPLOYER, described
herein, is not and shall not be construed to be an admission of any violation of
any federal, state or local statute or regulation, or of any duty owed by
EMPLOYER and that this agreement is made voluntarily to provide an amicable
conclusion of EMPLOYEE’S employment relationship with EMPLOYER.
9.From the date hereof until the first anniversary of the Nine-Month Date (as
defined in the Letter Agreement), EMPLOYEE waives any right to and will not make
any written or oral statement about EMPLOYER, its subsidiaries or any officer or
director thereof that is disparaging to EMPLOYER or such other person or
EMPLOYER’s or such other person’s business or reputation. From the date hereof
until the first anniversary of the Nine-Month Date (as defined in the Letter
Agreement), EMPLOYER will not permit any of its directors or officers to make
any written or oral statement about EMPLOYEE that is disparaging to EMPLOYEE or
EMPLOYEE’S business or reputation and will not include in any communications
from EMPLOYER any such written or oral statement. Nothing in this Paragraph
shall preclude (and the following shall not be a breach of this Agreement)
EMPLOYEE, EMPLOYER or EMPLOYER’s directors or officers from communicating or
testifying truthfully to the extent expressly required by enforceable court
order, or by the proper inquiry of a state or federal governmental agency, or by
a duly authorized, valid and enforceable subpoena to testify issued by a court
of competent jurisdiction, or as otherwise provided by this Agreement.
10.EMPLOYER recognizes and agrees that if EMPLOYER breaches any term of this
Agreement, EMPLOYER shall be liable for any damages suffered as a result of
EMPLOYER’S breach. EMPLOYEE recognizes and agrees that if EMPLOYEE breaches any
term of this Agreement, EMPLOYEE shall be liable for any damages suffered as a
result of EMPLOYEE’S breach.







--------------------------------------------------------------------------------





11.EMPLOYEE agrees to cooperate in a reasonable manner with EMPLOYER and its
counsel with respect to any matter (including any litigation, investigation or
governmental proceeding) that relates to EMPLOYEE’s employment with EMPLOYER.
This cooperation may include appearing from time to time for conferences and
interviews, and providing the officers of EMPLOYER and its counsel with the full
benefit of EMPLOYEE’s knowledge with respect to any such matter. EMPLOYER will
reimburse EMPLOYEE for all reasonable out-of- pocket costs and expenses such as
travel expenses and will endeavor to set meeting times that are mutually
agreeable. In requesting such cooperation, EMPLOYER shall exercise reasonable
efforts to schedule any assistance requested so as to not unreasonably disrupt
EMPLOYEE’S employment or business affairs.
12.Nothing in this Agreement is intended to interfere with, prevent or prohibit
(and the following shall not be a breach of this Agreement) EMPLOYEE from filing
a claim with a federal, state, or local government agency that is responsible
for enforcing a law on behalf of the government, such as the Equal Employment
Opportunity Commission (“EEOC”) (including a challenge to the validity of this
Agreement), Department of Labor (“DOL”), National Labor Relations Board (“NLRB”)
or Securities and Exchange Commission (“SEC”), or making other disclosures that
are protected under the whistleblower provisions of any law. Nor should anything
in this Agreement be read to deter or prevent (and the following shall not be a
breach of this Agreement) EMPLOYEE from cooperating with or providing
information to a governmental agency during the course of its investigation or
during litigation. However, to the maximum extent permitted by law, EMPLOYEE is
waiving EMPLOYEE’s right to receive any additional individual monetary relief
from the RELEASEES resulting from such claims or conduct (beyond the payments
and benefits otherwise provided in this Release), regardless of whether EMPLOYEE
or another party has filed them, and in the event EMPLOYEE obtains such monetary
relief, EMPLOYER will be entitled to an offset for the payments made pursuant to
this Agreement. This Agreement does not limit EMPLOYEE’s right to receive an
award from any self-regulatory authority







--------------------------------------------------------------------------------





or a government agency or entity that provides awards for providing information
relating to a potential violation of law. EMPLOYEE is further notified that
federal law provides criminal and civil immunity to federal and state claims for
trade secret misappropriation to individuals who disclose a trade secret to
their attorney, a court, or a government official in certain confidential
circumstances that are set forth in the Defend Trade Secrets Act at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.
13.By executing this Agreement, EMPLOYEE acknowledges that he/she has:
a.
read the terms of this Agreement and understands its terms and effects,
including the fact that he/she has agreed to release and forever discharge
RELEASEES from any legal action arising out of his employment relationship with
EMPLOYER, the terms and conditions of that employment relationship, and the
termination of that employment relationship other than the Retained Benefits.

b.
been given a minimum of twenty-one days in which to consider whether he/she
wishes to enter into this Agreement;

c.
been advised that he/she may revoke his assent to this Agreement within seven
days of its execution by EMPLOYEE by giving written notice to EMPLOYER
(“Revocation Period”), and the Agreement will not become effective and
enforceable until the Revocation Period has expired. The Severance Benefits will
not be made until after the Revocation Period has expired.

d.
been provided an opportunity to consult with an attorney or other advisor of his
choice regarding the terms of this Agreement;








--------------------------------------------------------------------------------





e.
elected to enter into this Agreement knowingly and voluntarily in exchange for
the consideration described and referenced herein, which he/she acknowledges as
adequate and satisfactory. He/she confirms that neither EMPLOYER nor any of its
agents, representatives or attorneys have made any representations to him/her
concerning the terms or effects of this Agreement other than those contained and
referenced herein.

f.
acknowledged that this Agreement shall be governed, interpreted and enforced by
and under the laws of the State of New Jersey, without regard to choice of law
principles.





 
 
 
 
Name:
 
Dated:
 





Cognizant Technology Solutions Corporation
 
 
By:
 
Title:
 
Dated:
 








